DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vertical slit” in claims 22 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite that “the collar includes a vertical slit extending from the top circumferential edge to a bottom circumferential edge.” The only support for the limitation is found in liens 25-29 on page 4 of the specification. However, here, the specification does not provide sufficient description regarding how the collar may have one or more grooves of varying depths along with a slit that extends from the top to the bottom of the collar. The specification merely repeats the same language that is present in claims 22-23 without providing any other explanation. Therefore, the claims are rejected for failing to comply with the written description requirement. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falcon et al. (“Falcon” hereinafter) (WO 2016/176165).
Regarding claims 1 and 16, Falcon discloses a variable dose container (item 100, figure 1) comprising:
a container (item 900, figure 1) including a top portion, a bottom portion, and a side wall portion, a space between the bottom portion and the side wall portion defining an interior space, wherein the container stores contents within the interior space (paragraph [0031]); 
an actuator (item 110, figure 1) coupled with the container, wherein the actuator is depressible in a longitudinal direction to drive the contents held in the interior space of the container out of a nozzle protruding horizontally from the actuator; and 
a collar (item 120, figure 1) under the nozzle, a top circumferential edge of the collar containing one or more grooves of varying depth into which the nozzle can be inserted when depressed, thereby adjusting a distance the actuator is moved in the longitudinal direction (paragraph [0028-0031]).
Regarding claim 2, Falcon discloses that the nozzle protrudes from the actuator in a direction perpendicular to the actuator (figure 2, nozzle extends in horizontal direction, actuator moves in the vertical direction).
Regarding claim 3, Falcon discloses that the actuator is rotatable to align the nozzle above the one or more grooves (figures 5-7, paragraph [0031]).
Regarding claim 4, Falcon discloses that the collar is rotatable to align the nozzle above the one or more grooves (collar 120 and actuator 110 are rotating with respect to each other and therefore, if one component is held fixed than the other components would rotate, paragraph [0031], figures 5-7).
Regarding claims 14 and 15, Falcon teaches the variable dose container as discussed in claim 1 above. The container is capable of holding any fluid and does not depend on the specific type of fluid being held in the interior space. The container can hold docosanol or any other suitable liquid in its interior space. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Falcon (WO 2016/176165).
Regarding claims 8-11 and 17-20, Falcon teaches that the one or more grooves have different heights to vary the dosage of liquid that can be dispensed from the container but is silent to the exact dimensions of the height of the grooves. Falcon does teach that the collar comprises multiple steps or grooves with different heights that control the dosage dispensed (paragraphs [0003], [0031]). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Falcon such that the height of the grooves is 0.1 mm to 5.5 mm for a particular dosage or any other suitable value as determined by the needs of a particular dosage dispenser. It would be obvious to change the height of the groove since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04 (IV)).
Regarding claims 12 and 13, Falcon teaches the invention as discussed in detail above but is silent to the amount of dosage to be between 0.5 mg to 7 mg. Falcon does teach that the collar comprises multiple steps or grooves with different heights that control the dosage dispensed (paragraphs [0003], [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the collar of Falcon such that it can dispense liquid in the amount from 0.5 mg to 7 mg or any other value as suitable for the dosage dispenser. Falcon teaches that the use of various heights of the grooves controls the quantity of the dosage and therefore discovering an appropriate dispensing dosage would only require a routine skill in the art. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05 (II)).
Regarding claim 21, Falcon teaches the invention as discussed in detail above but is silent regarding dimensions of the thickness, the inner diameter, or the height of the collar.
However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have formed the collar with any appropriate height, thickness, and inner diameter as desired by a user or the needs of the dosage dispenser as an obvious matter of design choice.  Such modifications would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art (See MPEP § 2144.04 (IV)).
	Regarding claim 22, Falcon teaches the invention as discussed in detail above but is silent regarding a vertical slit in the collar that extends from its top circumferential edge to the bottom circumferential edge.
	However, Falcon does teach that the collar can comprises cut-outs, valleys or depressions to limit or control movement of the pump head and the dosing from the pump device (paragraph [0031]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the collar of Falcon to provide a vertical slit in the collar that extends from its top circumferential edge to the bottom circumferential edge to control the dosage of the product and also the movement of the pump head along with other suitable means disclosed in the disclosure. Furthermore, applicant has not provided a specific reason for providing a vertical slit in the disclosure either. Therefore, in any case, it would be obvious to place such structure in the collar for various purposes including design choice and also for making the collar flexible or provide a thin opening in the circumferential wall of the collar.
9.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Falcon (WO 2016/176165) in view of Chapin (US PG PUB 2012/0205402).
Regarding claims 5-7, Falcon teaches the invention as discussed in detail above but does not explicitly teach a container shoulder and a hollow neck on the shoulder to which the collar attaches along with a dispensing tube.
Chapin teaches another dispenser comprising a container (item 10, figure 3) that includes a shoulder (item 10, figure 3) and a hollow circular neck (item 25, figure 3) provided on the shoulder, a collar (item 38, figure 3) provided on the shoulder, and a top end of a tube (item 17, figure 3) that extends into the neck and a bottom end of the tube extends to the contents held in the interior space of the container.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the container of Falcon as taught by Chapin to provide a shoulder, a hollow neck, and a dip tube that extends from the container neck to the interior of the container. Doing so would be obvious because the shoulder and the neck provide a secure and stable location for mounting the collar to the container. It would be obvious that the dip tube would be part of the pump of Chapin because dip tubes are common modes of carrying liquid from a container interior space to a dispensing nozzle. Lastly, such containers with shoulder, neck, and a dip tube are one of the most commonly known and used configurations in the art of the dispensing and it would obvious to a person of ordinary skill in the art to sue such designs.


Response to Arguments
10.	Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
11.	Applicant argued, regarding independent claims 1 and 16, that Falcon does not teach that “the bottom of a groove of the collar creates a mechanical stop restricting the movement of the nozzle” and that “the bottom of a groove on the collar contacts the nozzle to create a mechanical stop” as intended by the claimed invention. 
12.	Examiner would like to explicitly point out that the applicant is reading limitations into the claims from the specification which are not recited in the body of the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a mechanical stop”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
13.	Furthermore, the applicant’s arguments are related to the supposed functionality of the collar instead of how the prior art’s structure differs from the claimed structure. In response to applicant's argument that Falcon does not teach “the bottom of a groove of the collar creates a mechanical stop”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
14.	In any case, the collar of Falcon does indeed meet all of the limitations of the claims. As seen in figures 1-6, Falcon teaches that the collar 120 has multiple grooves or recesses that correspond to different distances which regulate the stroke length of the actuator. Paragraphs [0028-0031] clearly explain the structure and the functionality of the collar and meet the claimed limitations as recited. Such configuration of the collar does indeed adjust a distance the actuator moves in the longitudinal direction.
15.	Therefore, Falcon teaches all of the limitations of the claims and applicant’s arguments are not found to be persuasive. As a result, claims 1-23 remain rejected under Falcon and Chapin as discussed in detail above.

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754